                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARLON T. YOUNG,

        Petitioner,
                                                          Case No. 18-cv-913-wmc
   v.

GARY BOUGHTON,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Marlon T. Young’s petition for a writ of habeas corpus.


        /s/                                                        10/15/2019
        Peter Oppeneer, Clerk of Court                             Date
